Date: August 21, 2007 For Release: Immediate Contact: Investor Contact: Gary J. Morgan, Senior Vice President of Finance, CFO 215-723-6751, gmorgan@met-pro.com Met-Pro Corporation Announces Financial Results for the Second Quarter Ended 7/31/2007 • Record High Quarterly and First Half Net Sales and Net Income • Quarterly Net Sales Increase 16% Over Last Year • Quarterly Net Income Increases 40% Over Last Year Harleysville, PA, August 21– Raymond J. De Hont, Chairman and Chief Executive Officer of Met-Pro Corporation(NYSE: MPR), today announced the Company’s financial results for the second quarter ended July 31, 2007. Sales for the second quarter ended July 31, 2007 were the highest sales of any quarter in the Company’s history, totaling $27.6 million compared with $23.8 million for the same quarter last year, an increase of 16%. Sales for the first half ended July 31, 2007 were the highest sales of any first half in the Company’s history, totaling $49.5 million compared with $43.6 million for the same period last year, an increase of 14%. Net income for the second quarter ended July 31, 2007 was the highest of any quarter in the Company’s history, excluding the first quarter of this fiscal year, which included a net gain of approximately $2.2 million on the sale of property previously associated with the Company’s Sethco business unit in Hauppauge, New York. Net income in the second quarter totaled $2.5 million compared with $1.8 million for the same quarter last year, an increase of 40%. For the first half ended July 31, 2007, net income was the highest of any first half, totaling $6.4 million compared with $3.0 million during the same period last year. Excluding the first quarter net gain on the sale of the Sethco property, Met-Pro’s adjusted net income was the highest of any first half, totaling $4.2 million compared with $3.0 million for the same period last year, an increase of 39%. Basic earnings per share for the second quarter ended July 31, 2007 were $0.23 per share compared with $0.16 per share for the second quarter of last year, an increase of 44%. Diluted earnings per share for the second quarter were $0.22 per share compared with $0.16 for the second quarter of last year, an increase of 38%. For the first half ended July 31, 2007, basic and diluted earnings per share were $0.57 per share and $0.56 per share, respectively, compared with $0.27 per share earned during last year’s first half. Excluding the first quarter net gain on the sale of the Sethco property, Met-Pro’s adjusted basic and diluted earnings per share for the first half ended July 31, 2007 were each $0.37 per share compared with $0.27 per share for the same period last year, an increase of 37%. The Company’s backlog of orders as of July 31, 2007 totaled $26.5 million compared with $24.0 million as of July 31, 2006, an increase of 11%. Substantially the entire backlog that existed as of July 31, 2007 is expected to be shipped during the Company’s current fiscal year. On June 12, 2007, the Company paid a quarterly dividend of $0.0675 per share to shareholders of record at the close of business on May 29, 2007. In addition, the Board of Directors, at their meeting on June 6, 2007, declared a quarterly dividend of $0.0675 per share payable on September 10, 2007 to shareholders of record at the close of business on August 27, 2007. This represents an 8% increase over the corresponding dividends paid during the same periods last year, and is the thirty-second consecutive year the Company has paid a cash or stock dividend. “We are very pleased with the record high results for the second quarter and first half,” stated Mr. De Hont. “The strategic measures we have implemented over the past year to improve operational performance continued to help increase gross margins and improve profitability. Our strong backlog and quotation activity serve as a solid base for the third quarter and the full fiscal year and allow us to remain optimistic about our future prospects.” Continued Page 2 Met-Pro Corporation/Page 2 This press release contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission.Included at the end of this press release is a reconciliation of these non-GAAP financial measures to their most directly comparable financial measures calculated in accordance with generally accepted accounting principles as well as certain Regulation G disclosures. About Met-Pro Met-Pro Corporation, with headquarters at 160 Cassell Road, Harleysville, Pennsylvania, was recently recognized as one of America’s “200 Best Small Companies” by Forbes magazine, and as one of America’s “Top Publicly-Held Manufacturers” by Start-It magazine. Through its business units, in the United States, Canada, Europe and The People's Republic of China, a wide range of products and services are offered for industrial, commercial, municipal and residential markets worldwide. These include product recovery and pollution control technologies for purification of air and liquids; fluid handling technologies for corrosive, abrasive and high temperature liquids; and filtration and purification technologies including proprietary water treatment chemicals and filter products. For more information, please visit www.met-pro.com. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. Certain information included in this press release, and other materials filed or to be filed with the Securities and Exchange Commission (as well as information included in oral or other written statements made or to be made by the Company) contain statements that are forward-looking. Such statements may relate to plans for future expansion, business development activities, capital spending, financing, the effects of regulation and competition, or anticipated sales or earnings results. Such information involves risks and uncertainties that could significantly affect results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, those relating to, the cancellation or delay of purchase orders and shipments, product development activities, computer systems implementation, dependence on existing management, the continuation of effective cost and quality control measures, retention of customers, global economic and market conditions, and changes in federal or state laws. Met-Pro common shares are traded on the New York Stock Exchange, symbol MPR. To obtain an Annual Report or additional information on the Company, please call 215-723-6751 and ask for the Investor Relations Department, or visit the Company’s Web site at www.met-pro.com. Met-Pro Corporation Consolidated Statement of Operations (unaudited) Three Months Ended Six Months Ended July31, July 31, 2007 2006 2007 2006 Net sales $27,596,089 $23,778,882 $49,512,698 $43,557,923 Cost of goods sold 18,560,267 17,044,392 33,557,349 30,968,074 Gross profit 9,035,822 6,734,490 15,955,349 12,589,849 Operating expenses Selling 2,519,901 2,076,187 4,589,778 3,972,366 General and administrative 2,923,408 2,181,418 5,407,261 4,539,931 Gain on sale of building – – (3,513,940 ) – Income from operations 3,592,513 2,476,885 9,472,250 4,077,552 Interest expense (90,546 ) (87,509 ) (170,698 ) (147,314 ) Other income, net 299,087 270,453 516,393 505,251 Income before taxes 3,801,054 2,659,829 9,817,945 4,435,489 Provision for taxes 1,273,353 851,144 3,412,001 1,419,356 Net income $2,527,701 $1,808,685 $6,405,944 $3,016,133 Basic earnings per share $.23 $.16 $.57 $.27 Diluted earnings per share $.22 $.16 $.56 $.27 Average common shares outstanding: Basic shares 11,222,658 11,201,507 11,226,822 11,202,088 Diluted shares 11,470,742 11,383,659 11,473,431 11,379,867 Continued Page 3 Met-Pro Corporation/Page 3 Met-Pro Corporation Consolidated Balance Sheet (unaudited) July 31, January 31, 2007 2007 Assets Current assets Cash and cash equivalents $24,426,816 $17,322,194 Marketable securities 24,043 24,090 Accounts receivable, net of allowance for doubtful accounts of approximately $150,000 and $133,000, respectively 21,573,525 20,837,589 Inventories 22,082,136 19,296,279 Prepaid expenses, deposits and other current assets 1,751,891 1,748,130 Total current assets 69,858,411 59,228,282 Property, plant and equipment, net 16,217,855 16,832,988 Costs in excess of net assets of business acquired, net 20,798,913 20,798,913 Other assets 294,610 306,403 Total assets $107,169,789 $97,166,586 Liabilities and shareholders’ equity Current liabilities Current portion of long-term debt $1,981,082 $1,955,202 Accounts payable 9,057,973 6,450,813 Accrued salaries, wages and expenses 4,264,905 4,135,342 Dividend payable 757,389 757,029 Customers’ advances 2,333,909 981,680 Deferred income taxes 242,457 245,231 Total current liabilities 18,637,715 14,525,297 Long-term debt 4,517,363 5,417,990 Other non-current liabilities 3,305,321 3,276,551 Deferred income taxes 2,335,529 1,369,591 Total liabilities 28,795,928 24,589,429 Shareholders’ equity Common shares, $.10 par value; 18,000,000 shares authorized, 12,846,608 shares issued, of which 1,588,563 and 1,631,364 shares were reacquired and held in treasury at the respective dates 1,284,661 1,284,661 Additional paid-in capital 8,254,499 7,910,708 Retained earnings 79,687,717 74,921,913 Accumulated other comprehensive income (loss) 351,891 (33,471 ) Treasury shares, at cost (11,204,907 ) (11,506,654 ) Total shareholders’ equity 78,373,861 72,577,157 Total liabilities and shareholders’ equity $107,169,789 $97,166,586 Continued Page 4 Met-Pro Corporation/Page 4 Consolidated Business Segment Data (unaudited) Three Months Ended Six Months Ended July 31, July 31, 2007 2006 2007 2006 Net sales Product recovery/pollution control technologies $14,552,844 $12,792,903 $25,099,730 $22,091,252 Fluid handling technologies 7,357,498 6,106,139 13,411,570 12,023,633 Filtration/purification technologies 5,685,747 4,879,840 11,001,398 9,443,038 $27,596,089 $23,778,882 $49,512,698 $43,557,923 Income from operations Product recovery/pollution control technologies $1,681,324 $839,358 $2,594,384 $1,406,072 Fluid handling technologies 1,569,300 1,038,204 2,732,614 1,733,748 Filtration/purification technologies 341,889 599,323 631,312 937,732 Gain on sale of building – – 3,513,940 – $3,592,513 $2,476,885 $9,472,250 $4,077,552 July 31, January 31, 2007 2007 Identifiable Assets Product recovery/pollution control technologies $36,026,103 $35,332,252 Fluid handling technologies 21,421,043 21,667,719 Filtration/purification technologies 20,343,643 20,514,339 77,790,789 77,514,310 Corporate 29,379,000 19,652,276 $107,169,789 $97,166,586 Continued Page 5 Met-Pro Corporation/Page 5 Met-Pro Corporation Consolidated Statement of Cash Flows (unaudited) Six Months Ended July 31, 2007 2006 Increase (Decrease) in Cash and Cash Equivalents Cash flows from operating activities Net income $6,405,944 $3,016,133 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 843,274 768,427 Deferred income taxes 899,167 (1,106 ) (Gain) on sale of property and equipment, net (3,516,683 ) (11,589 ) Stock-based compensation 255,054 163,601 Allowance for doubtful accounts 17,221 (79,629 ) (Increase) decrease in operating assets: Accounts receivable (610,728 ) 1,607,822 Inventories (2,654,774 ) (1,405,805 ) Prepaid expenses, deposits and other current assets 20,744 247,600 Other assets (4,841 ) (4,644 ) Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 2,505,115 (276,556 ) Customers’ advances 1,351,575 (532,636 ) Other non-current liabilities 28,770 1,098 Net cash provided by operating activities 5,539,828 3,492,716 Cash flows from investing activities Proceeds from sale of property and equipment 4,345,282 12,810 Acquisitions of property and equipment (864,953 ) (3,275,209 ) Net cash provided by (used in) investing activities 3,480,329 (3,262,399 ) Cash flows from financing activities Proceeds from new borrowing - 4,140,315 Reduction of debt (758,148 ) (713,113 ) Exercise of stock options 390,484 55,232 Payment of dividends (1,514,780 ) (1,400,107 ) Net cash provided by (used in) financing activities (1,882,444 ) 2,082,327 Effect of exchange rate changes on cash (33,091 ) 23,357 Net increase in cash and cash equivalents 7,104,622 2,336,001 Cash and cash equivalents at February 1 17,322,194 17,683,305 Cash and cash equivalents at July 31 $24,426,816 $20,019,306 Continued Page 6 Met-Pro Corporation/Page 6 Reconciliation of Non-GAAP Financial Measures and Regulation G Disclosure This press release contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission. A reconciliation of these non-GAAP financial measures to their most directly comparable financial measures calculated in accordance with generally accepted accounting principles in the United States ("GAAP") follows. Although Met-Pro Corporation believes that these non-GAAP financial measures provide useful information to investors about its financial condition and results of operations, this information should be considered supplemental in nature and not as a substitute for financial information prepared in accordance with GAAP. Management's statements regarding the reasons why it believes the presentation of the non-GAAP financial information in this press release provides useful information to its investors, and any other material purposes for which management uses this non-GAAP financial information, are set forth in Met-Pro’s Current Report on Form 8-K to which this press release is attached as an exhibit. The following table reconciles income before tax, net income, and basic and diluted earnings per share, excluding the gain on the sale of property previously associated with the Company’s Sethco business unit in Hauppauge, New York, as well as income before tax, net income, and basic and diluted earnings per share calculated in accordance with generally accepted accounting principles, for the three and six month periods ended July 31, 2007 and 2006: Met-Pro Corporation Reconciliation of Non-GAAP Financial Measures and Regulation G Disclosure (unaudited) Three Months Ended Six Months Ended July 31, July 31, 2007 2006 2007 2006 Income before tax as reported $3,801,054 $2,659,829 $9,817,945 $4,435,489 Less: Gain on sale of building – – (3,513,940 ) – Adjusted income before tax $3,801,054 $2,659,829 $6,304,005 $4,435,489 Net income as reported $2,527,701 $1,808,685 $6,405,944 $3,016,133 Less: Gain on sale of building – – (2,213,782 ) – Adjusted net income $2,527,701 $1,808,685 $4,192,162 $3,016,133 Basic earnings per share as reported $.23 $.16 $.57 $.27 Adjusted basic earnings per share $.23 $.16 $.37 $.27 Diluted earnings per share as reported $.22 $.16 $.56 $.27 Adjusted diluted earnings per share $.22 $.16 $.37 $.27 Average common shares outstanding: Basic shares 11,222,658 11,201,507 11,226,822 11,202,088 Diluted shares 11,470,742 11,383,659 11,473,431 11,379,867 ###
